Citation Nr: 0618479	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of a 50 
percent rating for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound, above the left ankle, with retained foreign 
body near the Achilles tendon (formerly evaluated as a 
gunshot wound, left leg).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The record indicates that by statements received in July 2003 
and June 2004, the veteran sought service connection for the 
low back and left hip, including as secondary to the service-
connected left ankle disorder.  These matters have not been 
adjudicated by the RO, and are therefore REFERRED for 
appropriate action.


FINDINGS OF FACT

1.  Residuals of a shrapnel wound to the left leg are 
characterized by evidence indicating a superficial and 
painful scar approximate to the Achilles tendon, with no 
ankylosis of the left ankle, no more than moderate limitation 
of motion of the left ankle, left Achilles tendonitis, and 
overall disability comparable to no more than a moderate foot 
injury.  

2.  PTSD is characterized by total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for shrapnel wound, above the left ankle, with retained 
foreign body near the Achilles tendon, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic 
Codes 5271, 5284 (2005).  

2.  The criteria for a separate 10 percent evaluation for 
shrapnel wound scar, left leg, above the ankle, proximal to 
the Achilles tendon, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7804 
(2005).  

3.  The criteria for a disability evaluation of 100 percent 
for PTSD are met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.130 Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an increased rating for residuals of a shrapnel 
wound above the left ankle, with retained foreign body near 
the Achilles tendon.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claim for an 
increased (compensable) evaluation for service-connected 
residuals of a shrapnel wound of the left leg, distal 1/3, 
above the ankle, Achilles tendon area, was received at the RO 
in February 2001.  Notice of the Veterans Claims Assistance 
Act of 2000 (VCAA) was issued in April 2002, prior to the 
August 2002 Rating decision on appeal.  Accordingly, the 
timing of the notice is fully compliant with Pelegrini.  
Another notice of VCAA was issued in February 2004, prior to 
the April 2002 statement of the case (SOC) and the June 2004 
supplemental statement of the case (SSOC).  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2002 VCAA notice, as with the later notice of 
February 2004, advised the veteran of the evidence not of 
record that is necessary to substantiate the claim for an 
increased rating on appeal, to include medical evidence of an 
increase in service-connected left ankle symptomatology.  The 
claimant was advised of what evidence the VA will obtain, and 
what information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to these claims.  Although the 
notices made no reference to veteran's status and the 
effective date of any grant of an increased rating, there is 
no prejudice to the claimant since his veteran status is not 
questioned.  Additionally, although a separate rating is 
being assigned for the left ankle scar, the primary claim on 
appeal is being denied-an effective date of the increase 
will not be assigned at this time.   


The VA provided the veteran with appropriate VA examinations 
in June 2002 and February 2004.  VA has made reasonable 
efforts to obtain relevant records in support of the claims 
on appeal.  38 U.S.C.A. § 5103A (a),(b),(c).  Accordingly, 
there is no further available development indicated.  See 
38 U.S.C.A. § 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the SOC and the SSOC.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the VA 
examinations and nexus opinion, and the fact that the veteran 
has pointed to no other pertinent evidence which has not been 
obtained, the record is ready for appellate review of the 
claim on appeal.  Proceeding with this claim in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

The veteran has been repeatedly advised of the need to submit 
medical evidence of greater left ankle impairment than that 
which is currently shown.  The existing evidence is not 
completely favorable.  There is adequate evidence of record 
to adjudicate the claim for increased ratings.  Further, 
because the veteran's increased rating claim pertaining to 
PTSD is being granted in full, there is no prejudice in 
proceeding with a decision in the appeal at this time.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); See also, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. 
§ 20.1102 (2005) (Pertaining to harmless error).  


Increased Rating for Shrapnel Wound, Left Ankle 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found that 
some review of the historical record is appropriate at this 
time.  

The veteran's service medical records (dated in November 1968 
and January 1969) show a history of a "shrapnel" wound of 
the left leg in October 1968, with no artery or nerve 
involvement, no infection, and no limitation of motion of the 
left ankle joint.  The wound was found to have healed, with a 
normal range of motion of the left ankle, on subsequent 
evaluations in January and February 1969.  A July 1970 RO 
decision established service connection for disability 
mischaracterized as residuals of a "gunshot" wound of the 
left leg.  The RO decision correctly noted that the wound was 
located, "above [the] left ankle."  The veteran presently 
appeals the August 2002 RO decision which granted a 10 
percent rating for the service-connected left ankle shrapnel 
wound.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement. 
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe. 38 C.F.R. § 4.56.  A slight muscle injury 
involves a simple wound of muscle without debridement or 
infection.  The service medical records should reflect a 
superficial wound with brief treatment and return to duty, 
and healing with good functional results.  There should be no 
consistent complaint of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  The scar should be 
minimal, and there should be no evidence of fascial defect, 
atrophy, or impaired tonus.  There should be no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).  

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).  

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

VA examination reports of June 2002 and April 2004 
demonstrate that the veteran's left ankle shrapnel wound 
includes a retained metal fragment very close to the Achilles 
tendon, with secondary left Achilles tendonitis, and moderate 
limitation of motion of the left ankle joint.  Left ankle 
dorsiflexion is limited to no less than 10 degrees due to 
pain, with plantar flexion limited to 30 degrees due to pain.  
There is no evidence of record to show any ankylosis of the 
left ankle, and no evidence of any laxity or swelling of the 
left ankle joint.  Treatment has been minimal, no 
hospitalizations or surgeries are indicated.  The veteran is 
also found to have a small well-healed scar, 1 cm. x 1cm., at 
the Achilles tendon, which is non-adherent, but painful to 
palpation on examination.  

The veteran's in-service medical history supports no more 
than a moderate disability of the muscles under 38 C.F.R. § 
4.56(d)(2), primarily due to complaints of difficulty walking 
and a retained fragment presently shown.  Similarly, current 
findings warrant no more than a 10 percent rating for a 
moderate foot injury.  Under Diagnostic Code 5284, a 10 
percent rating is warranted for foot injuries which are 
productive of moderate impairment.  A 20 percent rating is 
warranted for foot injuries which are productive of 
moderately severe impairment.  A 30 percent evaluation is 
warranted for foot injuries which are productive of severe 
impairment, and a 40 percent rating is available for actual 
loss of use of the foot.  No greater evaluation is available 
under Diagnostic Code 5284.  There is nothing in the 
veteran's clinical history and current findings which 
warrants a 20 percent evaluation for a, "moderately severe" 
impairment of the foot.  Although the veteran walks with a 
limp and he uses a cane, a VA examiner has provided the 
medical opinion that the veteran also suffers impairment due 
to non-service-connected degenerative arthritis of the spine 
and hips, and that neither of these disorders are related to 
service-connected left ankle disability.  See VA medical 
opinion, March 2004, Note 8.  


The medical evidence of record warrants no more than a 10 
percent rating on account of left ankle pain, left Achilles 
tendonitis, and functional impairment.  Under Diagnostic Code 
5271, a 10 percent rating is assigned for moderate limitation 
of motion of the ankle, and a 20 percent rating is available 
for marked limitation of motion of the ankle-but no greater 
evaluation is available under this Diagnostic Code.  The 
normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  The above demonstrated ranges of 
motion warrant no more than a 10 percent rating for moderate 
limitation of motion of the left ankle.  The demonstrated 
findings on repeated VA examination, and the limited amount 
of treatment shown, falls short of the clinical evidence 
necessary to warrant application of the highest available 
rating under Diagnostic Code 5271-marked limitation of 
motion of the left ankle is not more closely approximated.  

With no finding of any ankylosis of the left ankle, 
Diagnostic Code 5270 is not for application.  Diagnostic Code 
5270 provides a 30 percent rating for ankylosis of the ankle 
in plantar flexion between 30 degrees and 40 degrees, or 
ankylosis in dorsiflexion between 0 degrees and 10 degrees.  
A 40 percent rating is assigned for ankle ankylosis in 
plantar flexion at more than 40 degrees, or ankylosis in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity.  

Similarly, there are no additional bases for a higher rating 
under 38 C.F.R. § 4.40. If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply 
in this case because the veteran does not have shrapnel wound 
injury residuals involving a joint or arthritis, but rather 
an injury to his left Achilles tendon area-a muscle.  



However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it 
was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered. That is, the evaluation 
of the same disability under various diagnoses is to be 
avoided. 38 C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 
225 (1993).  Inquiry must therefore be undertaken to 
ascertain whether there exists any non-overlapping symptoms 
of the disorder in question which would result in a separate 
disability ratings.

The Board finds that a separate 10 percent rating is 
warranted for a painful superficial scar of the left leg, 
Achilles tendon area.  Diagnostic Code 7804 stipulates that a 
10 percent disability evaluation will be warranted with 
evidence that a superficial scar is painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Note 1 following Diagnostic Code 7804.  VA 
examination reports of June 2002 and February 2004 warrant no 
more than a 10 percent rating for an above the left ankle 
area scar, proximate to the Achilles tendon, on account of 
pain and tenderness.  The veteran's scar is not disfiguring 
and it is not adherent to underlying tissues.  

There is no evidence that the veteran's left ankle disorder 
presents such an unusual or exceptional disability picture at 
any time as to require an extraschedular consideration 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  The Board finds that the two 10 percent 
schedular evaluations in this case are not inadequate for 
left ankle disability.  The veteran's left ankle treatment 
has been minimal, with no surgery, and the history of the 
initial wound counsels that the injury was no more than 
moderate, if that-arguably a minor injury.  The veteran has 
not offered any objective evidence of any symptoms due to the 
disability that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338- 339 (1996).  

The veteran's service-connected residuals of a shrapnel wound 
of the left leg, above the left ankle, Achilles tendon area, 
does not exceed that of a moderate muscle injury under 4.56, 
corresponding to no more than a scheduler 10 percent rating 
under Diagnostic Codes 5271 and 5284 for left ankle pain and 
left Achilles tendonitis, and warranting no more than a 
separate 10 percent disability evaluation for a superficial 
and painful scar, above the left ankle, Achilles tendon area.  


Increased Rating for PTSD

The veteran challenges the initial 50 percent disability 
rating assigned for PTSD, by rating decision dated in August 
2002.  Having carefully considered the record evidence, the 
Board will grant the claim in full, and assign a 100 percent 
disability rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder. If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned. 38 C.F.R. § 4.7.

Diagnostic Code 9411 addresses PTSD. Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent. The veteran is currently assigned a 50  percent 
disability rating.  However, the criteria to be approximated 
for the assignment of a 100 percent rating under DC 9411 for 
total occupational and social impairment include such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, DC 9411.

After a thorough analysis of the record, the Board finds that 
a 100 percent evaluation is warranted here.  Both VA and non-
VA clinical evidence consistently demonstrates that the 
veteran is socially isolated and incapable of obtaining and 
maintaining employment.  See, e.g., treatment notes dated 
December 2001 ("not able to engage in any gainful activity . 
. . social, family and occupational functioning is severely 
impaired"); January 2002 ("socially isolated and . . . 
unable to keep a job"); May 2003 (indicating occurrence of a 
traffic accident while driving a vehicle, due to a 
"flashback"); April 2004 ("socially isolated and . . . 
unable to keep a job"); and May 2004 (veteran considered 
"not able to engage in any gainful activity.  His social, 
family, and occupational functioning is severely impaired).  

Although the evidence also reflects that the veteran has been 
periodically assessed as having Global Assessment of 
Functioning (GAF) scores not indicative of total occupational 
impairment, such evidence is not dispositive of the Board's 
inquiry.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

For the above reasons, a 100 percent disability rating is 
granted.  





ORDER

An increased evaluation for residuals of a shrapnel wound of 
the left leg is denied.  

A separate 10 percent disability evaluation for a superficial 
and painful scar, above the left ankle is granted.  

A 100 percent disability rating for PTSD is granted.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


